DETAILED ACTION
The communication dated 4/24/2020 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-12, and 14-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. WO 2018/026216 A1 (henceforth referred to as Choi). Citations to Choi, however, will be made to the English-equivalent document, Choi et al. U.S. Publication 2019/0200837.
As for claim 1, Choi teaches a dishwasher (paragraph [0047]; Fig. 1: part 10) comprising: a tub (paragraph [0048]; Fig. 1: part 18); a spray nozzle (paragraph [0050]; Fig. 1: part 26), equivalent to the claimed washing nozzle, disposed in tub 18 and configured to spray washing water; a pump (paragraph [0057]; Fig. 1: part 40), equivalent to the claimed washing pump, configured to pump the washing water to spray nozzle 26; a sump (paragraph [0047]; Fig. 1: part 20) configured to receive the washing water; and an air jet generator (paragraph [0059]; Fig. 1: part 100) mounted in tub 18 and configured to supply air to the washing water to generate an air bubble, air jet generator 100 including: an air jet nozzle configured to spray the washing water that contains the air bubble into tub 18 (paragraphs [0066]-[0071]; Figs. 1, 3, and 9); a discharge port configured to discharge the washing water that contains the air bubble to the air jet nozzle (paragraphs [0066]-[0071]; Figs. 1, 3, and 9); and a cap that surrounds at least a portion of the discharge port that is exposed in tub 18 (paragraphs [0066]-[0071]; Figs. 1, 3, and 9).
As for claim 2, Choi further teaches a fastener that is coupled to the discharge port and fixes air jet generator 100 to tub 18, wherein the cap surrounds the fastener (paragraphs [0066]-[0071]; Figs. 1, 3, and 9).
As for claim 7, Choi further teaches that the cap is disposed at least partially in the air jet nozzle (paragraphs [0066]-[0071]; Figs. 1, 3, and 9).
As for claim 8
As for claim 9, Choi further teaches that air jet generator 100 comprises: an air tap (paragraph [0064]; Fig. 4: part 180) disposed in the air jet nozzle and configured to break the air bubble contained in the washing water; and a pressing portion (paragraph [0064]; Fig. 3: part 130), equivalent to the claimed air tap casing, disposed between the air jet nozzle and the discharge port and having inner and outer surfaces, pressing portion 130 supporting air tap 180 at the inner surface of pressing portion 130, wherein the cap is disposed on the outer surface of pressing portion 130 (paragraphs [0066]-[0071]; Figs. 1, 3, and 9).
As for claim 10, Choi further teaches that tub 18 further comprises: a mounting hole defined at a surface of tub 18 and configured to at least partially receive air jet generator 100; and a seat portion around the mounting hole and extending from the surface of tub 18 toward an interior of tub 18, wherein the cap surrounds at least a portion of the seat portion (paragraphs [0066]-[0071]; Figs. 1, 3, and 9).
As for claim 11, Choi further teaches that the cap comprises: a first portion extending radially; and a second portion extending from a circumferential end of the first portion in a direction away from the air jet nozzle (paragraphs [0066]-[0071]; Figs. 1, 3, and 9).
As for claim 12, Choi further teaches a seal disposed at an interface between the cap and tub 18 (paragraphs [0066]-[0071]; Figs. 1, 3, and 9).
As for claim 14, Choi further teaches that the cap includes a body extending in a direction away from the air jet nozzle (paragraphs [0066]-[0071]; Figs. 1, 3, and 9).
As for claim 15
As for claim 16, Choi further teaches that the cap includes a first portion that is spaced from the fastener, and extended in a radial direction relative to the discharge port (paragraphs [0066]-[0071]; Figs. 1, 3, and 9).
As for claim 17, Choi further teaches that the cap includes a second portion that is radially spaced apart from an outer circumferential surface of the fastener (paragraphs [0066]-[0071]; Figs. 1, 3, and 9).
As for claim 18, Choi further teaches that the second portion includes a third portion that is rounded at the circumferential end of the first portion (paragraphs [0066]-[0071]; Figs. 1, 3, and 9).
As for claim 19, Choi further teaches that the air jet nozzle includes a discharge hole, and wherein the cap is disposed between the discharge hole of the air jet nozzle and the discharge port (paragraphs [0066]-[0071]; Figs. 1, 3, and 9).

Allowable Subject Matter
Claims 3-6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711